Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-7 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 10/26/20 are acceptable for examination proceedings.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a historic alarm indicator calculation part configured to calculate, a threshold definition part configured to define at least one threshold value, a second time series obtaining part configured in claim 1,
a machine learning part configured to execute a machine learning algorithm, an alarm indicator part configured to identify events in claim 2,
the data processing device is configured to include in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatch (Pub: 2014/0055274) in view of Inagaki (Pub: 2017/0031329).
7.	Regarding claim 1, Hatch teaches a data processing device capable of performing problem diagnosis in a production system [with a plurality of robots] (e.g., The present invention relates generally to systems and methods for monitoring machinery or other mechanical devices during operation, and more specifically, to systems and methods for monitoring machinery or other mechanical devices during operation, to detect possible operational issues including impending maintenance and failure situations) (Para. [0001], Fig. 1), comprising: a first time series obtaining part configured to obtain historical event data used for determining some historical alarm indicator in time series and to store the historical event data as first time series data (e.g., The sample collection sessions will generally occur at pre-defined periods of time, such as every thirty (30) minutes, or other period of time. Learning phase 202 may have a duration measured in hours, days (e.g., 10 days for machinery such as wind turbines for power generation), weeks, etc. Accordingly, a set of baseline values for the feature or parameter of the waveform (such as peak-to-peak distance or amplitude) is collected and recorded) (Para. [0020]);
a historic alarm indicator calculation part configured to calculate a series of historic alarm indicators using statistic characteristics of the first time series data (e.g., Following data acquisition during learning phase 202, system 100 calculates 204 the learning statistics and detection threshold (or limit value) for apparatus 101. The mean and standard deviation of the learning sample are calculated (step 308 shown in FIG. 3A))) (Para. [0021]);
	a threshold definition part configured to define at least one threshold value based on a statistical distribution of the historical alarm indicators (e.g., A detection threshold is created by 
a second time series obtaining part configured to obtain operational event data during operation [of the robots] used for determining some operational alarm indicator in time series (e.g., Following calculation 204 of the learning statistics and detection threshold, system 100 begins continuous monitoring 206. During monitoring, system 100 collects a moving window (buffer) of data) (continuous monitoring of data (Para. [0021]) and to store the operational event data as second time series data (e.g., and accumulating (storing) 304 the particular feature of interest that will be employed for monitoring purposes) (Para. [0025], Fig. 3A);
an operational alarm indicator calculation part configured to calculate a series of operational alarm indicators using statistic characteristics of the second time series data (e.g., It is believed to be improbable for a machine exhibiting truly normal operating conditions to exhibit a quantity of samples exceeding detection threshold (the threshold factor, or "threshfac1", as described below) that is greater than twenty percent (&gt;20%) of the window sample quantity. Accordingly, such a high number would be deemed to clearly indicate the occurrence of an alarm-worthy event, and accordingly alarm triggering is justified) (Para. [0022]);
an alarm notification part configured to give alarm notifications to one of operational, maintenance, or troubleshooting personnel for alarm indicators above the at least one threshold level (e.g., such a high number would be deemed to clearly indicate the occurrence of an alarm-worthy event, and accordingly alarm triggering is justified) (Para. [0022]);
and an event highlighting part configured to highlight to one of the operational, maintenance, or troubleshooting personnel the events that mainly contribute to the operational alarm indicator, in order to determine the events that mainly contribute to the operational alarm displayed message in image 132 on display 130), and operator intervention is required in order to reset system 100 to a non-alarm actuated state) (display message in image is interpreted as highlighting part) (Para. [0024]).  
Hatch does not specifically mention about a production system with a plurality of robots.
Inagaki teaches a production system with a plurality of robots (e.g., An “industrial machine” herein refers to not only industrial robots and machines controlled by CNC (Computer Numerical Control) devices but also machines including service robots and various mechanical devices) (Para. [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Hatch and Inagaki before him/her, to modify the teachings of Hatch to include the teachings of Inagaki with the motivation to determines whether a fault has occurred in the robot  or the degree of fault, independently of fault information generated by the fault prediction system (Inagaki: Para. [0039]).
8.	Regarding claim 2, the combination of Hatch and Inagaki teaches the data processing device according to claim 1, wherein Hatch further comprising: a machine learning part configured to execute a machine learning algorithm in order to detect anomalies in the event data; and an alarm indicator part configured to identify events that probably cause a decision of the machine learning algorithm towards anomaly (e.g., Following data acquisition during learning phase 202, system 100 calculates 204 the learning statistics and detection threshold (or limit value) for apparatus 101. The mean and standard deviation of the learning sample are 
9.	Regarding claim 3, the combination of Hatch and Inagaki teaches the data processing device according to claim 1, wherein Hatch further teaches the data processing device is configured to include arbitrary input data comprising I/O or analog signals as event data (e.g., as described above, begins with system 100 collecting baseline data 300, typically in the form of transducer analog or digitized waveforms from sensor(s) 102 (shown in FIG. 1)) (Para. [0025]).  
10.	Regarding claim 4, the combination of Hatch and Inagaki teaches a state-based or event based alarm system, comprising: the data processing device according to claim 1, which is configured, when state based, to trigger an alarm while a score is above a threshold (e.g., It is believed to be improbable for a machine exhibiting truly normal operating conditions to exhibit a quantity of samples exceeding detection threshold (the threshold factor, or "threshfac1", as described below) that is greater than twenty percent (&gt;20%) of the window sample quantity. Accordingly, such a high number would be deemed to clearly indicate the occurrence of an alarm-worthy event, and accordingly alarm triggering is justified) (Para. [0022]), and when event-based, to trigger an alarm when the alarm exceeds a threshold.   
11.	Regarding claim 5-7, Claims 5-7 recites a method for performing unsupervised diagnosis in a production system with a plurality of robots that implement a data processing device capable of performing problem diagnosis in a production system with a plurality of robots of claims 1-3, with substantially the same limitations, respectively. Therefore the rejection applied to claims 1-3 also applies to claims 5-7 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inagaki (Pub: 2016/0279794) discloses the robot controller 10 includes a first time-series data obtaining part 12, a second time-series data obtaining part 14, a time specification part 16, a data extraction part 18, and a diagnosis performing part 20. The robot controller 10 has function of performing fault diagnosis of the robot 100. The first time-series data obtaining part 12 obtains first data in time series and stores it as a first time-series data in a non-volatile memory or external memory device. The first time-series data is used for fault diagnosis of the robot 100. The second time-series data obtaining part 14 obtains second data in time series and stores it as a second time-series data in a non-volatile memory or external memory device. The second time-series data is used for extracting the first data which is used for fault diagnosis of the robot 100 (Para. [0033]-[0035]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116